DETAILED ACTION
Claims 1-18 were subject to restriction requirement on 12/09/2021. 
Applicant elected Group I, claims 1-7 and 9-18, without traverse on 12/21/2021. 
Claims 1-18 are pending, of which claim 8 is withdrawn by the Examiner. 
Claims 1-7 and 9-18 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-18, in the reply filed on 12/21/2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wada (JPS50094293). 
The Examiner has provided a human translation of JPS50094293. The citation of the prior art in this rejection refers to the human translation.
Regarding claims 1-2
Wada teaches a water-repellent and oil-repellent fiber product having good stain removal properties comprising a water-repellent and oil-repellent processing agent that has a perfluoroalkyl group and a polyoxyethylene group as side chains in the same molecule and a polyvinyl alcohol. Page 4, lines 4-13 and claim 1. 
	Wada does not measure the water repellency degree of the fiber structure in accordance with JIS L-1092 or the oil repellency degree of the fiber structure in accordance with AATC 118 method. However, given that the material and structure of the water-repellent and oil-repellent fiber structure of Wada is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the fiber structure of Wada would inherently have a water repellency degree of 2 or less as measured by a spray test in accordance with JIS L-1092 and an oil repellency degree of 2 or more as measured in accordance with AATCC 118 method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 6
Given that the material and structure of the water-repellent and oil-repellent fiber structure of Wada is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the fiber structure of Wada would inherently have a soil removability degree in a soil removability test for pressed soil of 3 to 4 or more until after industrial washing is performed 50 times, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7
Wada further teaches a shirt comprising the water-repellent and oil-repellent fiber product having good stain removal properties. Page 6, lines 1-5 and page 11, line 11 – page 23. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JPS50094293), as applied in claims 1 and 2 above.
The Examiner has provided a human translation of JPS50094293. The citation of the prior art in this rejection refers to the human translation.
Regarding claims 3 and 10
Wada further teaches the polyvinyl alcohol has a degree of polymerization of 100-1000. Page 4, lines 4-13 and claim 1. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (JPS50094293), as applied in claim 1 above, and further in view of Seki et al. (US 2010/019227) (Seki). 
Regarding claim 5 
Wada teaches all of the limitations of claim 1 above. Wada does not explicitly teach the presence of a triazine-ring containing resin added to the surface of the fiber structure. 
With respect to the difference, Seki teaches a fiber structure comprising, on the surface thereof, a resin film containing an organic fluorochemical and a triazine ring-containing compound. The fiber structure exhibits excellent wash durability, water/oil repellency, and antifouling properties See, e.g., abstract and paragraphs [0026], [0031],[0044], and [0050]. 
Seki and Wada are analogous art as they are both drawn to water and oil repellent fiber structures. 
In light of the disclosure of Seki, it therefore would have been obvious to one of ordinary skill in the art to add a triazine-ring containing resin to the surface of the fiber structure of Wada, in order to form a fiber structure having excellent wash durability, water/oil repellency, and antifouling properties with predictable success, and thereby arrive at the claimed invention. 

Claims 4, 9, 11 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (JPS50094293), as applied in claims 1-3 and 10 above, and further in view of Sasaki et al. (US 2014/0343207) (Sasaki).
Regarding claims 4, 9, 11, and 15
Wada teaches all of the limitations of claims 1-3 and 10. Wada teaches the water-repellent and oil-repellent processing agent comprises a perfluoroalkyl-group containing 
With respect to the difference, Sasaki teaches a water/oil repellent composition comprising a fluorinated copolymer having adequate water/oil repellency, excellent washing durability and low environmental impact. See, e.g., abstract. 
Sasaki teaches a monomer of the fluorinated copolymer having the following formula:
CH2CR1-C(=O)-O-Y-R2
As Sasaki expressly teaches, from the viewpoint of water/oil repellency, the monomer is as follows:
CH2CH2-C(=O)-O-CH2CH2(CF2)5CF3
Paragraphs [0019-0024. 
	As Sasaki expressly teaches, the fluorinated copolymer reduces the content of perfluorooctanoic acid (PFOA), perfluorooctane sulfonic acid (PFOS), and their derivatives to be less than the detectable lower limit, in order to reduce the environmental impact.
	Sasaki and Wada are analogous art as they are both drawn to water/oil-repellent fluorine polymers for coating fiber products. 
	In light of the motivation as provided by Sasaki, it therefore would have been obvious to one of ordinary skill in the art to use CH2CH2-C(=O)-O-CH2CH2(CF2)5CF3 as the perfluoroalkyl-group containing unsaturated monomer of Wada and reduce the content of PFOA, PFOS, and their derivatives to be less than the detectable lower limit in the fluorinated copolymer of Wada, in view of water and oil repellency as well as environmental impact, and thereby arrive at the claimed invention. 

Regarding claims 12, 16, and 18

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 13, 14,  17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JPS50094293) in view of Sasaki et al. (US 2014/0343207) (Sasaki), as applied in claims 4 and 11 above, and further in view of Seki et al. (US 2010/019227) (Seki). 
Regarding claims 13 and 17 
Wada in view of Sasaki teaches all of the limitations of claims 4 and 11 above. Wada does not explicitly teach the presence of a triazine-ring containing resin added to the surface of the fiber structure. 
With respect to the difference, Seki teaches a fiber structure comprising, on the surface thereof, a resin film containing an organic fluorochemical and a triazine ring-containing compound. The fiber structure exhibits excellent wash durability, water/oil repellency, and antifouling properties See, e.g., abstract and paragraphs [0026], [0031],[0044], and [0050]. 
Seki and Wada in view of Sasaki are analogous art as they are both drawn to water and oil repellent fiber structures. 
In light of the disclosure of Seki, it therefore would have been obvious to one of ordinary skill in the art to add a triazine-ring containing resin to the surface of the fiber structure of Wada 

Regarding claims 14 
Given that the material and structure of the water-repellent and oil-repellent fiber structure of Wada in view of Sasaki and Seki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the fiber structure of Wada in view of Sasaki and Seki would inherently have a soil removability degree in a soil removability test for pressed soil of 3 to 4 or more until after industrial washing is performed 50 times, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO 2017006849) (Otsuka) in view of Wada (JPS50094293). 
It is noted that when utilizing WO 2017006849, the disclosures of the reference are based on US 20180179699 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2017006849 are found in US 20180179699. The Examiner has provided a human translation of JPS50094293. The citation of the prior art in this rejection refers to the human translation.
Regarding claims 1-4, 6, 9-12, and 15-16
Otsuka teaches a soil resistant fiber structure comprising a fluorine-based resin, including PARASIN KFS-100 and KFS-150. The fluorine-based resin contains a repeating unit 2=C(CH3)C(=O)OCH2CH2(CF2)5CF3, and has a perfluorooctanoic acid and perfluorooctanesuflonic acid content below a detection limit. The soil resistant fiber structure has a water repellency of 2 as measured by a spray test in accordance with JIS L-1092, an oil repellency degree of 6 as measured in accordance with AAATCC 118 method, and a soil removability test for pressed soil of 4 or more until after industrial washing is performed 50 times. See, e.g., abstract and paragraphs [0023-0025], [0042-0043], [0047], [0127-0128], [0130], [0178], and [0180] and Examples 1 and 3 in Tables 2 and 4. In view of evidence provided by Applicant’s Specification, PARASIN KFS-100 and KFS-150 comprise a polyoxyethylene group, a hydrophilic component. See Applicant’s Specification, paragraphs [0040], [0122], and [0126]. 
Otsuka does not teach the presence of polyvinyl alcohol. 
With respect to the difference, Wada teaches a stain-proof oil-repellent water-repellent composition for a fiber comprising a water-repellent and oil-repellent processing agent that has a perfluoroalkyl group and a polyoxyethylene group as side chains in the same molecule and a polyvinyl alcohol having a degree of polymerization of 100-1000. Page 4, lines 4-13 and claim 1. 
	As Wada expressly teaches, the effect of the oil-repellent and water-repellent processing agent is promoted by the excellent film-forming properties of polyvinyl alcohol. Page 5, lines 4-8. As Wada expressly teaches, in order to obtain superior oil-repellent properties, water-repellent properties, and stain-removal properties, the degree of polymerization is low at no more than 1,000. Page 6, lines 9-15 and Page 9, line 1 – page 10, line 2. 
	Wada and Otsuka are analogous art as they are both drawn to water-repellent and stain-repellent fiber structures. 
	In light of the motivation as provided by Wada, it therefore would have been obvious to one of ordinary skill in the art to coat the fiber of Otsuka with a polyvinyl alcohol having a degree of polymerization of 100-1000, in order to provide superior oil-repellent, water-repellent, and 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 5, 13-14, and 17-18
Otsuka further teaches the soil resistant fiber structure includes a triazine ring-containing compound is added to the surface of the fiber structure. The soil resistant fiber structure exhibits a soil release property after 50 times of industrial wash of grade 4 to 5. Paragraphs [0025], [0048], [0079-0080], [0095-0096], and [0128]. Example 1 in Tables 2 and 4

Regarding claim 6
Otsuka further teaches the soil resistant fiber structure forms a garment. Paragraphs [0067] and [0203].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789